In an action to recover damages for personal injuries, etc., the plaintiffs appeal from (1) an order of the Supreme Court, Kings County (Hutcherson, J.), dated December 5, 2000, which granted the motion of the defendant City of New York for summary judgment dismissing the complaint insofar as asserted against it, and (2) an order of the same court, dated March 21, 2001, which denied their motion for leave to reargue.
Ordered that the appeal from the order dated March 21, 2001, is dismissed, as no appeal lies from an order denying re-argument; and it is further,
Ordered that the order dated December 5, 2000, is affirmed; and it is further,
Ordered that the defendant City of New York is awarded one bill of costs.
*420On December 24, 1998, at approximately 11:30 p.m., the injured plaintiff, Carmen Gutierrez, slipped and fell on snow and ice on a sidewalk abutting a playground next to a public intermediate school. The plaintiffs then commenced this action against, among others, the City of New York, alleging that its failure to timely remove the ice and snow was a proximate cause of the injured plaintiff's injuries.
The Supreme Court properly granted the City’s motion for summary judgment dismissing the complaint insofar as asserted against it. The evidence submitted by the City, which included a climatological report, established that it did not have a reasonably sufficient period of time after the cessation of the snowfall to clear the accident site before the injured plaintiff fell (see, Wines v City of New York, 283 AD2d 639; Booth v City of New York, 272 AD2d 357; Robles v City of New York, 255 AD2d 305). Prudenti, P.J., Santucci, Florio and Friedmann, JJ., concur.